Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Linderman on August 13, 2021.
The application has been amended as follows: 
In claim 1, line 3:
Delete “wherein”.
In claim 1, line 3:
Replace “comprises” with -- comprising --.
In claim 1, line 5:
Before “conveying”, add -- a --.
In claim 1, line 8:
Replace the second occurrence “the” with -- a --.
In claim 3, line 4:
Delete the first occurrence “the”.
In claim 6, line 5:
Replace “other” with -- opposite --.
Cancel claim 7 and claim 8.
In claim 9, line 2:
Replace “the” with -- a --.
In claim 10, line 2:
Replace “the” with -- a --.

Allowable Subject Matter
Claims 1-6 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination,
neither anticipates nor renders obvious an apparatus for producing tear-off lids comprising...wherein the conveying direction between the second processing station for forming the collar and the third processing station for curling the collar, a further processing station is provided which is configured as a coating station for applying a peripheral, endless plastics layer of even thickness on the inside of the collar, and in that the third processing station is configured for curling such that the curl comes into contact with the plastics layer, in combination with the rest of the claimed limitations.
None of the prior art of record teaches the structural arrangement of processing stations as claimed in claim 1. Such arrangement allows the coating station to operate at the same rate as the other processing stations (see para. 17 of the specification). Therefore, it is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	August 13, 2021